Title: George W. Erving to Thomas Jefferson, 29 January 1811
From: Erving, George W.
To: Jefferson, Thomas


          
            
              Respected Sir
              Boston Jany 29–1811
            
              When I had the honor to be with you at Monticello, I mentioned the means which I had taken of forming an opinion, upon the long disputed point, viz whether the quality of the merino wool deteriorated out of spain; which is connected with that other interesting Enquiry, viz the effect of transhumation on the quality of the wool.   I requested permission to send to you the specimens which I had taken from Danl Parkers sheep, & afterwards from those of the Duke of Infantado;—I have hitherto been disappointed in this respect, because my correspondent in London having sent my baggage to this port instead of that of Phila, I have not ’till now been able to get at the specimens referred to;—these I take the liberty of transmitting herewith.—In a seperate paper is a specimen of wool taken from some of Infantados sheep lately exported from Cadiz for the United States; this I have just received from Mr Hackley;— to these inclosures I add some of the silk, as well as the seed of, the “silk plant” of Africa which I procured when in Morocco;—I coud not find that the moors make any use of it, it is as you will perceive the flour (female part of) of a species of thistle.
            I propose to leave Boston in a few days to proceed on the mission to which the President has been pleased to appoint me;—I trust that the objects of it may be completed in the course of a year or 14 Months;—if any thing shoud occur to you in which I can be useful to you during my residence abroad, or if there be any thing which you desire to have from Paris, & which I can bring to you on my return home, I entreat you Sir to afford me an opportunity of manifesting in some small degree my grateful sense of the very many & great obligations which I am under to you, & of that sincere & entire respect & attachment with which I am always your most obedient & faithful Servant
            
              George W
                Erving
          
          
              P.S. I have taken the liberty of sending to you (under seperate cover by this post) Mr Bowdoins translation of Daubentons work on sheep; Mr B— is preparing a more perfect edition with plates &c, which he will have the honor of presenting to you himself.
          
        